Citation Nr: 1508271	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION


The Veteran served on active duty from December 1975 to April 1976, from August 1979 to September 1984, and from May 1985 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine and was subsequently transferred to the RO in Boston, Massachusetts.

The issues of entitlement to service connection for colon cancer, kidney stones, gall stones, removal of gallbladder, skin cancer, sleep apnea, and high cholesterol have been raised by the record in a December 2007 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  (These issues were previously referred in the June 2012 Board remand, with no further action taken.)

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Board remanded the matter for a medical opinion regarding the etiology of the Veteran's heart disability.  The June 2012 VA examiner noted the Veteran's 2006 diagnosis of coronary artery disease and opined that he could not provide a medical opinion regarding the etiology of the Veteran's heart disability without resorting to speculation.  However, he failed to provide any explanation as why he could not provide a definitive opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)(it is essential that an examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge).  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the June 2012 VA examiner (or, if he is unavailable, an appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's heart disability had its onset in service or is otherwise related to service.  

The examiner's attention is directed to the Veteran's service treatment records and post-service treatment records which indicate that the Veteran reported chest pains and his post-service diagnosis of coronary artery disease.  

Please provide a complete explanation for the opinion.  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

2.  Ensure that the addendum opinion report complies with, and answers the questions posed in, this remand.  If the report is insufficient, it should be returned to the examiner for corrective action.

3.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







